Case 19-13100-KHK        Doc 16 Filed 10/10/19 Entered 10/10/19 15:44:07              Desc Main
                               Document      Page 1 of 6
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF VIRGINIA
                               ALEXANDRIA DIVISION

IN RE:
GAR WARREN YOUNG                                                   BCN #: 19-13100-KHK
Debtor                                                             Chapter: 7
Address: 11925 Redtree Way
Reston, VA 20194
Last four digits of Social Security No.(s): XXX-XX-7863

                            NOTICE OF MOTION AND HEARING

       Your rights may be affected. You should read these papers carefully and discuss them
with your attorney, if you have one in this bankruptcy case. If you do not have an attorney, you
may wish to consult one.

        If you do not wish the Court to grant the relief sought in this motion, or if you want the
Court to consider your views on this motion, then within fourteen (14) days from the date of
service of this motion, you must file a written response explaining your position with the Court
at the following address: Clerk of Court, United States Bankruptcy Court, 200 South Washington
Street, Alexandria, VA 22314, and serve a copy on the Movant. Unless a written response is filed
and served within this fourteen day period, the Court may deem any opposition waived, treat the
motion as conceded, and issue an Order granting the requested relief without further notice or
hearing.

       If you mail your response to the Court for filing, you must mail it early enough so the
Court will receive it on or before the expiration of the fourteen day period.

      You may attend the preliminary hearing scheduled to be held on: November 20, 2019 at
9:30 AM in Courtroom III, United States Bankruptcy Court, 200 South Washington Street,
Alexandria, VA 22314.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the motion and may enter an Order granting the requested relief.




S&B# 19-284258
Case 19-13100-KHK        Doc 16    Filed 10/10/19 Entered 10/10/19 15:44:07            Desc Main
                                   Document     Page 2 of 6


SHAPIRO & BROWN, LLP                                        Dated: October 10, 2019
ATTORNEYS FOR THE MOVANT

/s/ Mary F. Balthasar Lake
BY: Gregory N. Britto, Esquire VSB #23476
Malcolm B. Savage, III, Esquire VSB #91050
William M. Savage, Esquire VSB #26155
Thomas J. Gartner, Esquire VSB #79340
Mary F. Balthasar Lake, Esquire VSB #34899
Nicole McKenzie, Esquire VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com


                                  CERTIFICATE OF SERVICE


       I certify that I have this 10th day of October, 2019, electronically transmitted and/or
mailed by first class mail, postage pre-paid, a true copy of the foregoing Notice of Motion to the
following:

Steven B Ramsdell
Tyler, Bartl & Ramsdell, P.L.C.
300 N. Washington St
Suite 310
Alexandria, VA 22314

Janet M. Meiburger
The Meiburger Law Firm, PC
1493 Chain Bridge Road, Suite 201
McLean, VA 22101

Gar Warren Young
11925 Redtree Way
Reston, VA 20194


/s/ Mary F. Balthasar Lake
Gregory N. Britto, Esquire VSB #23476
Malcolm B. Savage, III, Esquire VSB #91050
William M. Savage, Esquire VSB #26155
Thomas J. Gartner, Esquire VSB #79340
Mary F. Balthasar Lake, Esquire VSB #34899
Nicole McKenzie, Esquire VSB #93990


S&B# 19-284258
Case 19-13100-KHK         Doc 16    Filed 10/10/19 Entered 10/10/19 15:44:07            Desc Main
                                    Document     Page 3 of 6


                                  United States Bankruptcy Court
                                   Eastern District of Virginia
                                       Alexandria Division

In Re:                                              BCN#: 19-13100-KHK
Gar Warren Young                                    Chapter: 7
        Debtor
Deutsche Bank National Trust Company As
Trustee For IndyMac INDX Mortgage Loan
Trust 2006-AR19, Mortgage Pass-Through              Motion for Order Granting Relief from
Certificates Series 2006-AR19                       Automatic Stay under 11 USC §362
        Movant/Secured Creditor,
v.
Gar Warren Young
        Debtor
and
Janet M. Meiburger
        Trustee
        Respondents

       Deutsche Bank National Trust Company As Trustee For IndyMac INDX Mortgage Loan

Trust 2006-AR19, Mortgage Pass-Through Certificates Series 2006-AR19, and/or present

noteholder, (hereinafter “the Movant”), alleges as follows:

       1.        That the bankruptcy court has jurisdiction over this contested matter pursuant to

28 U.S.C. § 157 and § 1334 and 11 U.S.C. § 362; Federal Rule of Bankruptcy Procedure 9014;

and Local Bankruptcy Rule 4001(a)-1.

       2.        That the above named Debtor filed a Chapter 7 Petition in Bankruptcy with this

Court on September 18, 2019.

       3.        That Janet M. Meiburger has been appointed by this Court as the Chapter 7

Trustee in this instant Bankruptcy proceeding.

       4.        That the subject Deed of Trust secures a parcel of real property (hereinafter “the

Property”) with the address of 11925 Redtree Way, Reston, VA 20194 and more particularly

described in the Deed of Trust dated April 27, 2006 and recorded as Deed Book 18423, Page

1336 among the land records of the said city/county, as:

S&B# 19-284258
Case 19-13100-KHK         Doc 16      Filed 10/10/19 Entered 10/10/19 15:44:07              Desc Main
                                      Document     Page 4 of 6


        Lot EIGHTY-EIGHT (88), Block ONE-B (1-B), Section FORTY-ONE (41),
        RESTON, as per Deed of Resubdivision recorded in Deed Book 6264 at page
        871, among the land records of Fairfax County, Virginia.

        5.       That the Movant is informed and believes, and, based upon such information and

belief, alleges that title to the Property is currently vested in the name of the Debtor.

        6.       That the Debtor is in default with regard to payments which have become due

under the terms of the Note and Deed of Trust.

        As of October 4, 2019, the Debtor is due for:
        o        4 monthly payments from February 2019 through May 2019 of $1,561.10 each
                 which were to be paid directly to Movant;
        o        5 monthly payments from June 2019 through October 2019 of $1,544.21 each
                 which were to be paid directly to Movant;
        o        Accrued Late Charges of                                      $108.50
        o        Recoverable Balance of                                     $2,483.54
        o        Bankruptcy Fees of                                           $750.00
        o        Bankruptcy Costs of                                          $181.00


        7.       The approximate payoff as of October 4, 2019 is $286,474.36.

        8.       Movant has elected to initiate foreclosure proceedings on the Property with

respect to the Deed of Trust, but is prevented by the Automatic Stay from going forward with

these proceedings.

        9.       That the Movant is informed and believes, and, based upon such information and

belief, alleges that the Debtor has little or no equity in the property.

        10.      That continuation of the automatic stay pursuant to 11 U.S.C. § 362(a) will work

real and irreparable harm and deprive the Movant of the adequate protection to which it is

entitled under 11 U.S.C. § 362.

        11.      That the Movant has requested that the Court hear this matter on November 20,

2019 at 9:30 AM.
S&B# 19-284258
Case 19-13100-KHK        Doc 16    Filed 10/10/19 Entered 10/10/19 15:44:07            Desc Main
                                   Document     Page 5 of 6

       WHEREFORE, Movant prays for an order granting relief from the Automatic Stay in

order to pursue its remedies under the terms of its Note and Deed of Trust, that the fourteen (14)

day waiting period imposed by F.R.B.P. 4001(a)(3) be waived, for its attorneys fees’ and costs

expended, and for such other and further relief as the Court and equity deem appropriate.

SHAPIRO & BROWN, LLP                                        Dated: October 10, 2019
ATTORNEYS FOR THE MOVANT




/s/ Mary F. Balthasar Lake
BY: Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990
SHAPIRO & BROWN, LLP
501 Independence Parkway, Suite 203
Chesapeake, Virginia 23320
(703) 449-5800
VABECF@logs.com




S&B# 19-284258
Case 19-13100-KHK       Doc 16    Filed 10/10/19 Entered 10/10/19 15:44:07         Desc Main
                                  Document     Page 6 of 6

                                    Certificate of Service



       I certify that I have this 10th day of October, 2019, electronically transmitted and/or
mailed by first class mail, true copies of the Motion for Relief from the Automatic Stay and
Notice of Motion and Hearing to each party required to receive notice.

Steven B Ramsdell
Tyler, Bartl & Ramsdell, P.L.C.
300 N. Washington St
Suite 310
Alexandria, VA 22314

Janet M. Meiburger
The Meiburger Law Firm, PC
1493 Chain Bridge Road, Suite 201
McLean, VA 22101

Gar Warren Young
11925 Redtree Way
Reston, VA 20194


/s/ Mary F. Balthasar Lake
Gregory N. Britto, Esquire
VSB #23476
Malcolm B. Savage, III, Esquire
VSB #91050
William M. Savage, Esquire
VSB #26155
Thomas J. Gartner, Esquire
VSB #79340
Mary F. Balthasar Lake, Esquire
VSB #34899
Nicole McKenzie, Esquire
VSB #93990




S&B# 19-284258
